DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (claim numbers refer to original claims):
First measurement unit (e.g. claim 1) - cameras and illuminations (paragraph 82)
Attachment unit (e.g. claim 1) - a robot (paragraph 88)
Second measurement unit (e.g. claim 1) - camera and illumination (paragraph 86)
Regulation unit (e.g. claim 4) - a base portion and displaceable member (paragraph 77)
First acquisition unit (e.g. claim 5) - a first camera (paragraph 83)
Second acquisition unit (e.g. claim 5) - a second camera (paragraph 83)
Gap measurement unit (e.g. claim 6) - a camera (paragraph 86)
First and second storage units (e.g. claim 10) - RAM, ROM, hard disk, etc. (paragraphs 107, 109, 111)
Storage member (e.g. claim 11) - a tray (paragraph 35)
Transfer holding unit (e.g. claim 11) - pair of grip members (paragraph 45)
Horizontal moving unit (e.g. claim 11) - pair of rails, X moving body over rails, Y moving body on X moving body (paragraph 47)
Vertical moving unit (e.g. claim 11) - driving source (e.g. motor), ball screw or rack and pinion, etc. (paragraph 51)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (as noted above).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James LaBarre on 6/30/2022.
The application has been amended as follows:

Specification:
In paragraph 63, “Fig. 3” has been amended to recite --Fig. 2--.

Claim 1:
An attachment device configured to attach a plurality of attachment target members to an attachment portion formed in a circumferential direction of a rotating main body portion, comprising:
a first measurement unit configured to measure a physical amount concerning a perimeter of the attachment portion;
an attachment unit configured to attach, to the attachment portion, the plurality of attachment target members selected based on the physical amount concerning the perimeter measured by the first measurement unit; and
a second measurement unit configured to measure a physical amount concerning a gap between ;
wherein the attachment portion is a groove formed throughout the circumferential direction of the rotating main body portion, and
the first measurement unit comprises:
a first acquisition unit configured to acquire information concerning a position of a first side portion of the groove; and
a second acquisition unit configured to acquire information concerning a position of a second side portion located at a position symmetric to the first side portion with respect to a rotation axis of the rotating main body portion on a circumference of the groove.

Claim 4:
In line 3, “body” has been amended to recite --bodies--.

Claim 5:
Claim 5 is CANCELLED.

Claim 6:
In line 2, --a-- has been inserted between “comprises” and “gap”.

Claim 7:
In line 3, “the rotation axis” has been amended to recite --a rotation axis--.

Claim 9:
The attachment device according to claim 1, wherein the attachment unit is configured to grip each of the plurality of attachment target members.

Claim 10:
In line 6, “a physical amount” has been amended to recite --the physical amount--.

Claim 11:
In line 4, “member” has been amended to recite --members--.
In line 7, “member” has been amended to recite --members--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference numeral 1311b (e.g. paragraph 73) must be included in the drawings.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The NPL document to Dammann et al. (cited in the IDS) is the closest art of record in that it discloses a an attachment unit in the form of a robot with a gripper (section 4) to install target members (blades) into an attachment portion (groove) of a rotating main body portion (rotor), and a second measurement unit (a camera and lighting - section 3.2) to measure a gap width between adjacent blades. Dammann generally uses measured data to determine an assembly order of the blades onto the rotor. Dammann lacks a first measurement unit to measure a physical amount concerning a perimeter of the attachment portion, and consequently does not attach, to the attachment portion, the plurality of attachment target members selected based on the physical amount concerning the perimeter measured by the first measurement unit. Lee et al. (U.S. PGPub 2008/0075592), in turn, suggests taking multiple measurements including diameter to determine a stack order for blades (paragraphs 4, 23, 29, and 30), where a diameter is understood as an example of “a physical amount concerning a perimeter of the attachment portion” (instant application, paragraph 82). The sensor or probe 145 may be taken as an equivalent of a camera and lighting for the purpose of obtaining the measurement.
However, the prior art of record fails to disclose or teach such a first measurement unit specifically having first and second acquisition units to acquire information concerning positions of a first and second side portion of the groove.
U.S. Patent 8,006,824 by the same assignee discloses a transfer device very similar in nature that that recited in claim 11, albeit for tires.
U.S. PGPub 2009/0183349 discloses an apparatus for assembling blades to a rotor wherein various features of the apparatus are supported by a common support structure, which is relevant to aspects of claims 7-8.
U.S. Patent 3,691,618 discloses a machine for automatically assembling turbine blades to rotors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726